12 N.Y.2d 1044 (1963)
In the Matter of Knickerbocker Village, Inc., Appellant,
v.
William E. Boyland et al., Constituting the Tax Commission of the City of New York, Respondents.
Court of Appeals of the State of New York.
Argued February 26, 1963.
Decided March 28, 1963.
Arthur C. Fink and Joseph A. Weinberger for appellant.
Leo A. Larkin, Corporation Counsel (James J. McGowan and Edward J. McLaughlin of counsel), for respondents.
Louis J. Lefkowitz, Attorney-General (Daniel M. Cohen and Paxton Blair of counsel), for Commissioner of Housing of the State of New York, intervenor.
Mendel Lurie for Boulevard Gardens Housing Corp. and another, amici curiæ.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE and SCILEPPI. Judge FOSTER dissents and votes to reverse upon the dissenting opinion at the Appellate Division.
Order affirmed, with costs; no opinion.